DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The preliminary amendments filed 9/10/19 are acknowledged. Claims 4-11, 13-14, 16-17, and 20 are amended. Claims 1-20 are pending. 

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-16, drawn to a fusion protein.
Group II, claim(s) 17-19, drawn to a method of using the fusion protein.
Group III, claim(s) 17-19, drawn to a method of making the fusion protein.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a fusion protein comprising a fragment of IL-37 and a heavy chain portion of an , this technical fe-ature is not a special technical feature as it does not make a contribution over the prior art in view of US 2009/0074710 A1 to DINARELLO et al. (hereinafter 'Dinarello'), in view of an article entitled 'IL-37: a new anti-inflammatory cytokine of the IL-1 family' by BORASCHI et al (BORASCHI et al., IL-37: a new anti-inflammatory cytokine of the IL-1 family. Eur Cytokine Netw. 2011, Vol. 2(3), p. 127-47; hereinafter 'Boraschi'), and further in view of US 2009/0264627 Al to GILLIES et al. (hereinafter ’Gillies').
Regarding claim 1, Dinarello discloses a fusion protein (Abstract - 'IL-1 F7b, or an isoform,... fused protein') comprising -a fragment of IL-37 (Abstract - 'IL-1 F7b... fused protein, functional derivative or fragment thereof, wherein 'IL-1 F7b' is 'IL-37b' that is 'isoform B of IL-37'; Please see: Boraschi: Abstract - 'IL-37 (IL-1F7)'; pg 131, col 2, para 5 - 'IL1F7b (isoform 1, IL-37b)', this explanation will not be repeated in the following discussion), wherein the fragment of IL-37 comprises isoform B of IL-37 (Abstract - 'IL-1 F7b... fused protein, functional derivative or fragment thereof; para [0060] - 'preferably IL-1 F7b ... fused protein, functional derivative or fragment thereof; para [0088] - 'a cytokine-1 (e.g. IL-1 F7b) capable of binding to IL-18BP or an isoform, ... fused protein, functional derivative or fragment'); and a portion of an antibody (para [0103] - 'term "fused protein" refers to a polypeptide comprising cytokine-1, preferably IL-1 F7b ... or fragment thereof, fused with another protein ... e.g., an immunoglobulin or a fragment thereof).
Dinarello further discloses wherein the fragment of isoform B of IL-37 is a functional fragment (Abstract - 'IL-1 F7b ... fused protein, functional derivative or fragment thereof; para [0060] - 'preferably IL-1 F7b ... fused protein, functional derivative or fragment thereof), which can be used for treating disorders including cancer (para [0067] - 'IL-1 F7b ... fused protein, functional derivative or fragment thereof... for the treatment or prevention of a disease...for the treatment or prevention of cancer1; Abstract).

Boraschi also does not specifically teach wherein 'the portion of an antibody' is 'a heavy chain portion of an antibody'. Gillies discloses a method for producing cytokine and antibody fusion protein, wherein the cytokine including interleukins (ILs) (para [0005] - 'recombinantly -produced antibody-based fusion proteins ... Antibody-cytokine fusion proteins’; para [0014] - 'cytokines are proteins that may be produced and excreted by a cell. Cytokines preferably include interleukins'), and wherein the antibody consisting of a heavy chain portion of an antibody (para [0020] - 'antibody-based fusion protein comprises a variable region specific for a target antigen as well as a constant region,..The heavy chain may include any combination of one or more CHI, CH2, or CH3 domains'; para [0026] - 'fusion protein and various mutant fusion proteins containing substitutions of the antibody heavy chain's C-terminal lysine moiety') for targeting to a specific antigen (para [0020] - 'antibody-based fusion protein comprises a variable region specific for a target antigen'), for treating disorders including cancer (para [0006] - 'treatment of cancer or viral diseases, it would be desirable to maintain antibody effector functions and 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Dinarello, Boraschi, and Gillies, to obtain a fusion protein comprising a fragment of IL-37, wherein the fragment of IL-37 comprises isoform B of IL-37; and a portion of an antibody; as taught by Dinarello, and wherein the fragment of IL-37 comprises amino acids 46-206 of isoform B of IL-37, based on the combination of Boraschi and Dinarello, and further wherein 'the portion of an antibody' is 'a heavy chain portion of an antibody', based on the combination of Gillies, Boraschi, and Dinarello, in order to combine methods, the isoform B of IL-37 sequence with associated knowledge, and antibodies available in the art, for facilitating obtaining a fusion protein comprising the function fragment of an isoform B of IL-37 sequence with all 12 putative beta-strands and an antigen binding portion of an antibody for targeting to a targeted antigen for treating a targeted disorder with an expected success and without undue experimentation.
Therefore, the technical feature linking the inventions of Groups I-III does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the art.

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
For Groups I-III, applicant is required to elect a single, specific fusion protein and provide the corresponding SEQ ID NO. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 3, 5-6, 8-9, 11-15, 17-20. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        2/27/21